       Case 1:18-cv-02637-LGS-SDA Document 267 Filed 04/21/21 Page 1 of 1
                                                                         21st Floor
                                                                         1251 Avenue of the Americas
                                                                         New York, NY 10020-1104

                                                                         John M. Magliery
                                                                         212.603.6444 tel
                                                                         212.379.5212 fax

                                                                         johnmagliery@dwt.com


April 21, 2021
                                                      4/21/2021
Via ECF

The Honorable Stewart D. Aaron
United States Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

Re: SM Kids, LLC v. Google LLC, et al., Case No. 18 Civ. 2637 (LGS)

Dear Judge Aaron:

We represent Plaintiff SM Kids, LLC (“SM Kids”) in the above-captioned matter. We write
jointly on behalf of SM Kids and Defendants Google LLC, Alphabet Inc., and XXVI Holdings
Inc. to respectfully request a brief adjournment of all deadlines and hearings in this case,
including those deadlines set by Your Honor’s orders at ECF Nos. 220 (as extended by ECF No.
247), 233, 258, and 264. The parties are continuing to discuss the possibility of entering into
private mediation, and may schedule such a mediation in the near future. The parties request this
extension so that they may focus on determining whether an agreement concerning such a
mediation is possible and to, potentially, save the parties’ and the Court’s resources during that
time.

We are grateful for the Court’s attention to this matter.

Respectfully submitted,

Davis Wright Tremaine LLP



John M. Magliery


cc:      All Counsel of Record (by ECF)

Request GRANTED. All existing deadlines in this case hereby are adjourned for a period of 30 days. The
hearing currently scheduled before me on May 11, 2021 is adjourned sine die. No later than May 24, 2021,
the parties shall file a joint letter regarding the status of private mediation efforts. SO ORDERED.
Dated: 4/21/2021

4833-0221-4118v.2 0105380-000001
